Citation Nr: 9931670	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right hip, knee, 
foot and toe disorders.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

3. Entitlement to an increased rating for PTSD, evaluated as 
10 percent disabling prior to January 2, 1997.

(The issue of whether there is clear and unmistakable error 
in a prior Board determination issued in February 1998 is the 
subject of a separate determination.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, granted 
entitlement to service connection for PTSD with assignment of 
a 10 percent evaluation effective July 21, 1993.  The RO also 
denied entitlement to service connection for right hip, knee, 
foot, and toe disorders.

In June 1997 the RO affirmed the determinations previously 
entered, and granted entitlement to an increased evaluation 
of 30 percent for PTSD effective January 2, 1997.

In February 1998, the Board denied the claims of entitlement 
to service connection for loss of visual acuity and service 
connection for shrapnel wounds to the head, face, nose, 
mouth, right knee, and leg with secondary headaches.  The 
claims of entitlement to service connection for right hip, 
knee, foot, and toe disorders and entitlement to an increased 
rating for PTSD, currently evaluated as 30 percent disabling, 
were remanded to the RO for additional development.  

It appears that the veteran may be raising additional issues 
with the RO, though this is not clear.  The veteran is asked 
to clearly indicate what additional claims, if any, he wishes 
to pursue with the RO.  The RO should then properly 
adjudicate these claims.  Notwithstanding, no other issue is 
before the Board at this time.  38 U.S.C.A. § 7105(a) (West 
1991).


FINDINGS OF FACT

1.  The claims of entitlement to service connection for right 
hip, knee, foot, and toe disorders are supported by 
cognizable evidence showing they are plausible or capable of 
substantiation.

2.  The Board has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim of 
entitlement to an increased evaluation for PTSD.

3.  The veteran's PTSD manifestations include difficulties in 
coping with the traumatic events sustained during his active 
service in the Vietnam War, sporadic anger, and difficulties 
associating with individuals.  His affect is full and 
appropriate to his expressed thoughts, his thought process is 
coherent, and he has no signs or symptoms of a psychotic 
process.  

4.  The medical evidence of record does not demonstrate that 
PTSD causes reduced reliability and productivity such as 
panic attacks, difficulties in understanding complex 
commands, impairment of short and long-term memory, 
impairment of judgment, impairment of abstract thinking, 
disturbances of motivation or mood, or difficulties in 
establishing and maintaining effective work and social 
relationships.

5.  The medical evidence of record and the veteran's 
complaints do not demonstrate a considerable impairment of 
social and industrial adaptability.

6.  There is only sporadic evidence of PTSD prior to January 
2, 1997.  Mild PTSD was diagnosed on a March 1994 VA 
psychiatric evaluation.



7.  The medical evidence of record prior to January 2, 1997, 
did not demonstrate that the veteran's PTSD caused 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, a chronic sleep impairment, or 
mild memory loss.

8.  The medical evidence of record prior to January 2, 1997, 
did not demonstrate a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms did not result in 
such reduction in initiative, flexibility, efficiency, and 
reliability as to produce a definite industrial impairment.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for right 
hip, right knee, right foot, and right toe disorders are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

3.  The criteria for a disability evaluation in excess of 10 
percent prior to January 2, 1997 for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996), and 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records make no specific reference to a 
disability or injury of the right hip, knee, foot, or toe.  
In January 1968, the veteran sustained a shrapnel wound to 
the right ankle.  Past medical history at that time had been 
normal.  X-ray studies of the right foot revealed a 1-
centimeter fragment in the posterior aspect of the right 
ankle.  At that time, no fracture was found.  Nursing notes 
dated in February 1969 report that the veteran was admitted 
to the ward with a shrapnel wound to the right lower leg and 
later that same day he was "up and around the ward" 
complaining only of leg pain.  An April 1968 medical record 
indicates that the veteran was treated from February to March 
1968 for a superficial fragment wound to the right ankle with 
no bone injuries.  It is indicated that the veteran was 
placed on convalescence leave.  Upon his return from this 
leave, he had a full range of motion in his ankle.  
Examination revealed a well-healed wound with no limitation 
of motion.  The veteran was found to be fit for duty without 
profound restrictions.  

A July 1969 treatment record noted that the veteran injured 
his right toe playing football.  However, X-ray studies were 
negative and no disability was indicated after this injury.

Medical records during active service failed to note 
complaints from the veteran regarding difficulties with the 
right hip, knee, foot, or toe.  At his July 1969 separation 
evaluation, he specifically denied bone, joint, or other 
deformity.  He also denied having a "trick" or locked knee 
or foot trouble of any sort.  While reference was made to a 
scar in the right ankle, no other abnormality was noted.  He 
was discharged from active service in October 1969.  

The veteran filed his initial claim for VA compensation in 
November 1969.  Significantly, at that time, he made no 
reference to a disability of the right hip, knee, foot, or 
toe.  


At a VA examination in October 1970, it was reported he was 
asymptomatic except that his leg hurt when he stood too long 
and he had difficulty running fast.  Neurological evaluation 
was normal with the exception of some reflex abnormality in 
the lower extremities.  An electroencephalographic report 
revealed no disabilities.  

A general surgical evaluation in October 1970 found multiple 
shrapnel fragment wound scars to the right ankle, with 
retention of a metallic foreign body in the soft tissues.  X-
ray examination found the bones of the skull to be normal.  
The bone structure of the right ankle was also found to be 
normal with a metallic foreign body in the soft tissue.  

In July 1993, the veteran filed an additional claim for VA 
compensation.  At that time, he contended that he had PTSD, 
numbness in the right foot area and toes of the right foot, 
shrapnel to the right lower leg and right knee area, 
arthritis in the right ankle and foot, and a right foot and 
right hip disability secondary to his service-connected 
disabilities.  Medical information was requested by the RO 
and additional medical records were obtained.  

In October 1993, he noted that he did not have any records to 
indicate a secondary condition but wished to have a VA 
examination performed to help substantiate his claimed 
disabilities.  A review of the medical evidence obtained by 
the RO failed to indicate an association between the 
currently service-connected shell fragment wound with injury 
to Muscle Group XI, currently evaluated as 30 percent 
disabling, and a right hip, knee, foot, or toe disorder.  

At the request of the veteran, he underwent a series of VA 
evaluations to support his claims.  At a VA psychiatric 
evaluation in March 1994 it was noted that the file contained 
no documentation of treatment for a psychiatric disability.  

At that time, the veteran indicated that he had never had 
psychiatric treatment and did not know why this VA evaluation 
had been set up.  He reported that he did not try to think of 
Vietnam.  He indicated difficulty sleeping at night.  Mental 
status evaluation indicated that he was alert and 
cooperative.  His affect was normal and appropriate to 
expressed thought content.  His speech was normal in rate and 
amount and the content was relevant and goal-oriented.  There 
was no evidence of hallucinations or of delusions.  He was 
oriented for time, place, and person.  He was diagnosed with 
PTSD, chronic and "mild."  

In a March 1994 medical evaluation it was noted that X-rays 
of the right hip showed no evidence of bony pathology and no 
arthritic changes, foreign bodies, or calcifications of the 
soft tissues.  X-ray studies of the right knee showed no soft 
tissue calcifications and no loose bodies or foreign bodies 
and no arthritic changes.  Numerous small scars of the right 
ankle were noted.  However, ligaments were found to be stable 
on the right knee.  Full range of motion for the right knee 
with flexion to 135 degrees was found.  

It was indicated this was identical to the veteran's range of 
motion in his left knee.  X-rays of the right foot and ankle 
showed a single shrapnel fragment that measured approximately 
one centimeter in diameter.  It was irregular in shape and 
located in the posterior compartment of the right ankle 
immediately anterior to the Achilles tendon.  There were no 
arthritic changes found in the right ankle.  The veteran was 
diagnosed with a shrapnel fragment to the right ankle and 
foot, recurrent strain to the right knee, and a recurrent 
strain to the right gluteal muscles and greater trochanteric 
bursa.  Contracture of the right gastroc soleus muscle was 
also noted.  

In September 1994, the veteran was granted service connection 
for PTSD.  He continued his appeal.  In his June 1995 
substantive appeal, he indicated that he would continue to 
search for additional information and military records to 
substantiate his claim for the disabilities at issue.

At a hearing held before a hearing officer at the RO in 
February 1996, the veteran stated that he had nightmares 
associated with his PTSD.  

It was indicated that he had nightmares every night with an 
average of 3 to 4 hours of sleep.  He noted use of Valium for 
treatment of this condition.  Regarding his other 
disabilities, he noted difficulties with his knee when it 
gets colder and numbness in his right foot and toes.  When 
asked when he had been diagnosed with arthritis, he was not 
specific, indicating that it was "probably" in 1970 or 
"somewhere around there."  However, the name of the 
physician who diagnosed him with arthritis was not disclosed.

In May 1996, the veteran reported that he was unable to 
obtain any additional records pertinent to his claims.  He 
requested that VA make a decision on his claimed disabilities 
with the available information.  He also stated that he would 
continue to pursue his physicians for documentation 
pertaining to medical treatment for his claimed conditions 
and that this information would be provided as promptly as 
possible.  Additional medical records were obtained by the 
RO.  However, these records do not associate the veteran's 
claimed disabilities to his active service.

In August 1996, the veteran noted that while he maintained 
full-time employment, he continued to have substantial 
interpersonal conflicts.  He cited to flashbacks, sleep 
disturbances, alienation and outbursts of anger.  

In a VA psychiatric evaluation on January 2, 1997, it was 
noted the veteran had been a heavy user of alcohol in the 
past, but currently used it only in moderation.  He had been 
married for 16 years.  Psychiatric evaluation revealed that 
he was alert and cooperative.  His mood was dysphoric and 
changeable.  At times he was angry and at others he was 
tearful.  His speech was normal in rate and amount and the 
content was relevant and goal-directed.  No evidence of 
hallucinations or delusions were detected.  No impairment of 
memory or cognitive function was observed.  He was diagnosed 
with chronic PTSD with a Global Assessment of Functioning 
(GAF) of 55.

In a December 1996 medical evaluation, the veteran expressed 
complaints of pain in both knees and the right ankle.  

At this time, the examiner did not associate the veteran's 
disabilities with his active service.  In a December 1996 
orthopedic evaluation, it was indicated that his right foot 
had a 1-centimeter scar posterior to the right ankle.  This 
scar was healed, nontender, and mobile.  However, the deep 
portion of the scar was tender and there was a metallic 
foreign body felt in that area.  X-ray studies revealed a 
1.2-centimer metallic shrapnel fragment.  In a June 1997 
addendum to the December 1996 orthopedic evaluation, it was 
noted that it was "understandable" that he would have a 
limp involving the right leg due to a favoring of the area 
adjacent to the right ankle.  However, there was no 
"intrinsic pathology" of the ankle joint, or the knee 
joint, or the right hip joint.  All of his gait 
irregularities and pain due to the asymmetric gait would be 
secondary to the shrapnel wound.  

In a June 1997 rating determination, the disability 
evaluation of the veteran's service-connected shell fragment 
wound, with injury to the gastroc soleus muscle, was 
increased from 10 percent to 30 percent disabling.  The 
evaluation of his PTSD was also increased from 10 percent to 
30 percent disabling from January 2, 1997.  In this regard, 
it is important to note that while the veteran has disputed 
the evaluation of his PTSD, he has not disputed the 
evaluation of his shell fragment wound with injury to the 
gastroc soleus muscle, Muscle Group XI.  Consequently, the 
evaluation of his shell fragment wound is not before the 
Board at this time.  In this case, his shell fragment wound 
is addressed solely within the context of the current claims 
of service connection for a disability of the right hip, 
knee, foot, and toe.  

In February 1998, the Board remanded the claims of 
entitlement to service connection for right hip, knee, foot, 
and toe disorders to the RO for additional medical 
development.  The claim of entitlement to an increased rating 
for PTSD, currently rated as 30 percent disabling, was also 
remanded for an additional psychiatric evaluation.  In 
February 1998, the veteran requested a copy of his entire 
claims folder.  A copy was provided to him in August 1998.  

In a January 1999 VA psychiatric evaluation, the veteran 
reported that his psychiatric problems were "pretty much the 
same as before."  It was noted he was haunted by memories of 
what he had seen during his service in the Vietnam War.  
Difficulty sleeping and the use of therapy for six months 
were noted.  At that time, he did not use drugs to treat his 
condition due to a fear that he would lose his job.  It was 
noted that he had been working at a Dupont Plastics plant for 
the past 22 years.  Currently, he lived with his spouse and 
children.  He reports that when he had time off, he was able 
to enjoy playing golf and riding motorcycles.  

Mental status evaluation at that time revealed that the 
veteran was neatly groomed and cooperative with the 
examination.  It was noted he had difficulty facing the 
examiner when reporting the traumatic events from his past.  
His speech was fluent and normal in rate and rhythm.  His 
mood was dysphoric.  He was able to express a positive affect 
when talking about his spouse and children.  His thought 
process was coherent and he was found to be awake, alert, and 
oriented.  A GAF score of 50 was indicated.  In the opinion 
of the examiner, he had not availed himself of psychiatric 
help because he could not tolerate the discomfort he felt 
when he was asked to remember what happened to him during the 
Vietnam War.  It was noted that he found these feelings to be 
overwhelmingly bad and he did his best to avoid them.  

In a January 1999 orthopedic evaluation, it was noted that 
the veteran had a gunshot wound to the right posterior ankle 
in 1968.  Some shrapnel was removed at that time.  There was 
a shrapnel fragment remaining in the posterior aspect of the 
ankle and heel.  At this time, he complained of occasional 
swelling in that area with occasional limitations of range of 
motion.  

Regarding the right knee, he stated that he had some medial 
right knee pain for quite some time.  Medical records from an 
arthroscopy in 1995 revealed a one-year history of medial 
right knee complaints.  Regarding the right hip, he stated 
that he had had constant posterolateral hip pain on the 
right.  X-ray studies of the right knee and right hip had 
been unremarkable.  By history, there had been no arthritic 
change in the right ankle.

Physical examination revealed that the veteran walked with a 
normal gait and passive and active range of motion were 
symmetrical.  There was no pain with internal and external 
rotation of the right hip.  He had tenderness to palpation 
over the right buttock.  However, neurological evaluation was 
normal.  Examination of the right knee revealed healed 
arthroscopic portals.  No effusion or instability was noted.  
No crepitation or meniscal signs were noted.  

Examination of the right ankle revealed a 1-centimeter scar 
over the distal aspect of the fibula.  A 6-centimeter healed 
laceration over the medial aspect of the posterior ankle was 
also noted.  Range of motion of the ankle was at 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  The 
examiner's impression was right posterior hip pain, right 
medial knee pain, and a history of a gunshot wound to the 
right hind foot with residual discomfort, moderately 
symptomatic.  The examiner concluded, in pertinent part, that 
he could find no evidence within a reasonable medical 
probability that would link the veteran's hip or knee 
complaints to the service-related injury of the right foot.  

The veteran's new representative submitted written argument 
in June 1999.  No additional medical evidence or arguments 
were received from the veteran.  


Service connection for right hip, knee, foot, and toe 
disorders

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty or for aggravation of preexisting injury or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).


If not shown during service, service connection may be 
granted for chronic disease such as arthritis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, meritorious on its own, or 
capable of substantiation.  If an appellant has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The United States Court of Appeals for the Federal Circuit 
has affirmed the principle that if an appellant fails to 
submit a well-grounded claim, VA is under no duty to assist 
in any further development of the claim.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Where the determinative issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates the veteran has been 
diagnosed with right posterior hip pain, knee pain, a history 
of a gunshot wound to the right hind foot, and a residual 
gunshot wound to the right hind foot.  No specific reference 
has been made to a toe disorder.  In this regard, it is 
important to note that the veteran is currently service 
connected for a foot disorder associated with the gunshot 
wound.  

At this time, the veteran is receiving a 30 percent 
evaluation for a shell fragment wound with an injury to the 
gastroc soleus muscle, Muscle Group XI.  Muscle Group XI 
includes muscles associated with the veteran's right foot.  
The evaluation also takes into consideration scars associated 
with this condition.  The RO has evaluated the veteran's 
condition under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(superficial scars) and 38 C.F.R. § 4.73, Diagnostic 
Code 5311 (Muscle Group XI) (1999). 

In remanding the case to the RO in February 1998, the Board 
wished to determine whether the veteran's right hip, knee, 
foot, and alleged toe disorders are the result of either the 
veteran's active service or secondary to the shell fragment 
wound.  Specifically, the Board was concerned with the issue 
of whether the veteran suffered from a foot disorder separate 
and distinct from the currently evaluated service-connected 
disability.  Based on the most recent medical evidence, 
including, but not limited to, numerous VA medical 
evaluations and a complete review of the veteran's medical 
history, the Board finds no evidence of a foot disorder 
separate and distinct from the veteran's shell fragment 
wound.  

Simply stated, the Board finds no evidence to find that the 
veteran suffers from a right foot disability distinct from 
the shell fragment wound that is currently receiving a 30 
percent evaluation.

With respect to the second prong of the Caluza analysis, a 
review of the service medical records does not indicate 
treatment for a right hip, knee, toe, or foot disorder 
separate and distinct from the veteran's currently service-
connected shell fragment wound.  While the veteran's shell 
fragment wound is clearly combat related, the veteran himself 
has never indicated that he suffered from a right hip, knee, 
toe, or foot disorder distinct from the shell fragment wound 
noted and treated during his active service.  However, in 
light of the veteran's combat experiences, the second prong 
of the Caluza analysis will not be the basis for a denial of 
these claims.  See Collette v. Brown, 82 F.3d 389, 392-3 
(Fed. Cir. 1996) 

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's alleged right hip, knee, foot, and toe disorder 
with the veteran's active service.  If the service medical 
records do not show the claimed disability and there is no 
medical evidence to link a current disability with events in 
service or with a service-connected disability, as in this 
case, the claim is not well grounded.  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999), for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.  

In this regard, it is important to note that in determining 
the veteran is not entitled to service connection for a right 
foot disorder, the Board has carefully considered the fact 
that he is currently service connected for a shell fragment 
wound with injury to the gastroc soleus muscle, Muscle Group 
XI.  However, the Board has found no indication of a right 
foot disorder separate and distinct from the currently 
30 percent service-connected shell fragment wound.  

As noted above, there is no indication of arthritis or any 
orthopedic disability that could be evaluated separately from 
the veteran's currently service-connected disability.  
Accordingly, entitlement to service connection for a right 
foot disorder as secondary to a shell fragment wound other 
than the currently service-connected Muscle Group XI injury 
and scar is not warranted.

The veteran has provided some evidentiary assertions 
concerning symptoms he relates to manifestations of disorders 
which he alleges existed during his active service.  While he 
is competent to describe events or symptomatic manifestations 
of a disorder that are perceivable to a lay party, the Court 
has made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  

The Board has carefully taken into consideration the 
veteran's contention that right hip, right knee, right foot, 
and toe disorders are the result of his service-connected 
disability.  However, based on a review of the medical 
evidence of record, the Board has found no evidence of any 
association between service and the service-connected 
disability, and the disabilities at issue.  In fact, the 
evidence in some cases disassociates these disorders from the 
veteran's service connected shell fragment wound. 

It is important to note that the Board must avoid the 
evaluation of the same disability under various diagnoses.  
38 C.F.R. § 4.14 (1999).  If, in the future, the veteran 
develops a disability secondary to his service-connected 
shell fragment wound, the Board's determination in this case 
would not prejudice the veteran in seeking service connection 
for this disability.  However, at this time, there is simply 
no medical evidence which supports the contention that he 
suffers from a right hip, knee, foot, or toe disorder 
secondary to his shell fragment wound or his active service.  
Accordingly, the claims must be found not well grounded. 

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disorders with the veteran's active 
service.  Accordingly, the Board must find the claims to be 
not well grounded.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise the claimant to submit such evidence to complete the 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
38 U.S.C.A. § 5103(a); See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, the veteran has specifically 
indicated that no additional medical records are available 
and neither the Board nor the RO is on notice of the 
existence of any evidence, which exists that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.  

As the claims of entitlement to service connection for right 
hip, knee, foot, and toe disorders are not well grounded, the 
doctrine of reasonable doubt has no application to the 
claims.


Increased evaluation for PTSD

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Further, if there is a question 
as to which of two evaluations should apply, the higher 
rating is assigned if the disability picture more nearly 
approximates the rating criteria.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

The VA Schedule of Ratings for Mental Disorders was amended 
and redesignated as 38 C.F.R. § 4.130 (1999), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  

As stated in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administration or 
judicial appeal has been precluded, the version more 
favorable to the veteran will apply.  Accordingly, in light 
of the fact that the veteran filed his claim before 
November 7, 1996, the Board will evaluate the veteran's 
psychiatric disability in light of both the amended and 
previous rating criteria.  

In evaluating the veteran's condition under both the amended 
and previous rating criteria, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  The 
RO considered the previous criteria in the April 1995 
statement of the case.  The RO also has clearly evaluated the 
veteran's condition under the amended criteria during the 
supplemental statement of the case of June 1997. 

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130 (1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.   

A 30 percent evaluation under the previous criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  

A 10 percent evaluation under the previous rating criteria is 
warranted when emotional tension or other evidence of anxiety 
is productive of mild social and industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disability.  The 
severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  The revised mental disorder sections of the 
rating schedule employ the classifications of disabilities 
under DSM-IV (Diagnostic and Statistical Manual of Mental 
Disorder, 4th edition).  

VA rejected a proposal that a formula specific to each 
diagnostic classification be adopted, as well as a proposal 
that separate criteria be established for rating PTSD.  VA 
pointed out that distinctive PTSD symptoms are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  VA adopted a general formula 
for rating mental disorders, noting that many of the signs, 
symptoms and effects of mental disorders are not unique to 
specific diagnostic entities, as evidenced by the fact that 
the GAF scale in DSM-IV uses a single set of criteria for 
assessing psychological, social, and occupational function in 
all mental disorders

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:
. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  


The purpose of the amendment was to remove 
terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject 
to differing interpretations, and to provide 
objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97.  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1999).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

In light of the veteran's contentions in the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds the veteran's claim of entitlement to 
an increased evaluation for his service-connected PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  Based on the work of the RO, including numerous 
VA psychiatric evaluations, the Board is satisfied that the 
VA has fulfilled its duty to assist the veteran in developing 
all facts pertinent to his claim.  The veteran has undergone 
numerous complete and thorough evaluations and the RO has 
made every effort to locate the pertinent documents specified 
by the veteran.  Accordingly, the Board will proceed with the 
adjudication of the veteran's claim at this time.  

As noted above, the Board has considered whether the recent 
VA evaluations meet the duty to assist the veteran in the 
development of his claim.  In this regard, it is important to 
note that the veteran has undergone several VA evaluations to 
determine the nature and extent of his service-connected 
PTSD.  He has undergone treatment that the Board has reviewed 
in order to determine the nature and extent of this 
disability.  In light of these evaluations, the Board has 
found that VA has met the duty to assist mandated by statute.

The veteran's GAF score indicates moderate difficulty in 
social and occupational functioning.  The Court has addressed 
the importance of GAF scores.  See, i.e., Richard v.  Brown, 
9 Vet. App. 266, 267-8 (1996) (where the GAF was 50 and said 
to be reflective of a serious impairment under the diagnostic 
criteria).  In Carpenter v. Brown, 8 Vet. App. 240 (1995), 
the Court recognized the importance of the GAF score and the 
interpretations of the score.  

In light of the embracing of the GAF scale, its definition, 
and the use of the 4th edition of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM IV) in Carpenter, 
the Board concludes that the GAF score and the meaning of the 
score may be considered without prejudice to the veteran.  A 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DSM IV, at page 32.  

On the most recent VA examination, the veteran's GAF score 
was 50.  DSM IV equates this score with serious symptoms, 
which is consistent with comments by the examiners regarding 
the veteran's PTSD.  The Court has noted that a 55-60 score 
indicates "moderate difficulty in social, occupational, or 
school functioning."  Carpenter, 8 Vet. App. at 242.  

The VA evaluations, when taken as a whole, indicate mild to, 
at worst, a moderate or serious psychiatric disability 
associated with the veteran's PTSD.  The evaluations provide 
little evidence to support the 30 percent currently assigned.  
The most favorable evidence for the appellant is his 
testimony and statements which indicate difficulties dealing 
with people and with his control of anger.  However, the VA 
medical reports clearly indicate that the veteran is coping 
with his service-connected psychiatric disability.  Three VA 
psychiatric evaluations in January 1999, January 1997, and 
March 1994 have all concluded that the veteran's condition 
is, at best, a moderate psychiatric disability. 


The Board must find that the VA psychiatric evaluations of 
March 1994, January 1997, and January 1999 are entitled to 
great probative weight.  The VA evaluations, when taken as a 
whole, indicate a mild psychiatric disability with little 
evidence to support the 30 percent criteria currently 
assigned.  In light of the above, a 50 percent evaluation or 
higher under the amended criteria is not warranted.  Further, 
the Board finds no evidence which would warrant a finding 
that the veteran's PTSD is considerably, severely, or totally 
disabling.  Accordingly, a preponderance of the evidence is 
found to be against the claim and an increased evaluation 
under the new or old rating criteria is not warranted.  

With regard to the issue of entitlement to an increased 
rating for PTSD prior to January 2, 1997, when the veteran's 
PTSD was evaluated as 10 percent disabling, the Board finds 
that the medical evidence of record does not support the 
veteran's claim.  A VA psychiatric evaluation in March 1994 
diagnosed the veteran with "mild" PTSD.  In determining 
this claim, the VA psychiatric evaluation of March 1994 is 
entitled to the greatest probative weight.  It is only at the 
time of the  January 2, 1997, VA psychiatric examination that 
VA has any competent medical evidence at all to support an 
evaluation in excess of 10 percent.  Consequently, this claim 
must also be denied.    

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding this disability.  In addition, the Board has also 
considered whether an extraschedular evaluation is warranted.  
The veteran has not specifically requested an extraschedular 
evaluation.  

Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) and VAOPGCPREC. 6-
96, 61 Fed. Reg. 66749 (1996).  

Based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement under § 3.321(b)(1).  See 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  There is no 
indication that the veteran's PTSD influences employability 
in ways not contemplated by the rating schedule.  In this 
regard, it is important to note that the veteran has been 
fully employed for over 22 years.  In any event, if the 
veteran wishes to raise this issue, he must raise this issues 
specifically with the RO.  This issue is not before the Board 
at this time.  

In deciding the veteran's PTSD claim, the Board has 
considered the Court's decision in Fenderson v. West, 12 Vet. 
App. 110 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
the evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
finding the then current severity of the disorder.  In that 
decision, the Court also discussed the concept of "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  

The question of whether the veteran is entitled to an 
increased rating for PTSD prior to January 2, 1997, has been 
addressed above.  While there is evidence which supports the 
veteran's claim at different periods of time during the 
appeal period, the Board has found, for reasons noted above, 
that the more probative evidence supports the conclusion that 
there was no actual variance in the severity of the service-
connected disability during the appeal period with the 
exception of January 2, 1997.  Accordingly, the Board does 
not find that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.  The evidence of record from the 
day the veteran filed his claim to the present supports the 
conclusion that he is not entitled to an additional 
increased compensation during any time within the appeal 
period.  

In evaluating the veteran's claim, although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Id. at 56.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right hip, right 
knee, right foot, and right toe disorders, the appeal is 
denied.  

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 30 percent disabling is denied.

Entitlement to an increased evaluation for PTSD, evaluated as 
10 percent disabling prior to January 2, 1997, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

